



Exhibit 10.2
August 20, 2018
VIA HAND DELIVERY
Jack Crowley
c/o Lantheus Medical Imaging, Inc.
331 Treble Cove Road
North Billerica, MA 01862
Dear Jack:
This letter agreement (this “Agreement”) confirms the terms of your separation
from Lantheus Medical Imaging, Inc. (the “Company”), effective as of August 20,
2018 (the “Separation Date”).
1.
Resignations. On the Separation Date, you will be deemed to have resigned from
your position as Chief Financial Officer and Treasurer and from any and all (i)
officer positions you hold with the Company or any of its Affiliates (as defined
below); (ii) memberships you hold on any boards of directors, boards of managers
or other governing boards or bodies of the Company or any of its Affiliates; and
(iii) memberships you hold on any of the committees of any of those boards or
bodies. For purposes of this Agreement, “Affiliates” means all persons and
entities directly or indirectly controlling, controlled by or under common
control with the Company, whether control by management authority, equity
interest or otherwise.



2.
Advisory Period. In consideration of the terms of this Agreement, you agree to
be engaged by the Company as an employee beginning on the Separation Date and
continuing through September 28, 2018 (the “Advisory Period”). During the
Advisory Period, you will provide services on an as-requested basis and will be
compensated at the same rate as your salary in effect as of immediately prior to
the Separation Date. Such services will be performed at mutually agreeable
times. You will not be required to be present at the Company’s offices unless
requested by the Company.



3.
Final Compensation. You will receive, on or as soon as reasonably practicable
following the Separation Date, in the form of one or more payroll checks, (i)
your base salary for the final, unpaid payroll period(s) of your employment
through the Separation Date; (ii) compensation at the rate of your base salary
for any vacation time accrued but not used as of the Separation Date; (iii) any
contributions that you have made under the Lantheus Holdings, Inc. 2017 Employee
Stock Purchase Plan that are refundable to you under its terms and conditions;
and (iv) reimbursement for business expenses incurred by you but not yet paid to
you as of the Separation Date; provided that you submit all expenses and
supporting documentation required within thirty (30) days of the Separation Date
and that those expenses are reimbursable under Company policies in effect as of
the Separation Date.



4.
Employee Benefits. Except for any right you may have to continue your
participation and that of your eligible dependents in the Company’s group health
plans under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”)
or similar state law, your participation in all employee benefit plans and
programs of the Company and its Affiliates will end as of the Separation Date,
except for participation in the Company’s group health plans, which will end as
of the last day of the month in which the Separation Date occurs. You will
receive information about your COBRA continuation rights under separate cover.



5.
Equity Awards. You hold certain equity awards granted to you by Lantheus
Holdings, Inc. (“Parent”), an Affiliate of the Company, under its 2013 Equity
Incentive Plan and/or 2015 Equity Incentive Plan, each as amended, and the
equity incentive agreements evidencing those grants entered into between you and
Parent under those plans (collectively, the “Equity Agreements” and those equity
awards, collectively, the “Equity Awards”). Subject to your execution of this
Agreement within twenty-one (21) days following the Separation Date and your not
revoking this Agreement within the seven (7)-day period immediately thereafter,
and subject to your meeting in full your obligations under this Agreement and
the Continuing Obligations (as defined in Section 9(a) below), the restricted
stock awards set forth on Schedule A attached hereto will remain outstanding as
to that number of shares, and will become freely transferable on the dates, in
each case, set forth on Schedule A. You acknowledge and agree that all Equity
Awards that are unvested as of the Separation Date will be forfeited (with the
exception of the restricted stock awards set forth on Schedule A) for no
consideration due to you on the Separation Date, and all of your then-vested
Equity Awards will continue to be subject






--------------------------------------------------------------------------------





to the terms and conditions of the applicable Equity Agreements, including the
post-termination of employment exercise provisions thereof.


6.
Severance Payments. Subject to your execution of this Agreement within
twenty-one (21) days following the Separation Date and your not revoking this
Agreement within the seven (7)-day period immediately thereafter, and subject to
your meeting in full your obligations under this Agreement and the Continuing
Obligations (as defined in Section 9(a) below), the Company will provide you
with the following:



(a)
an amount equal to the sum of (x) $209,550, representing an amount equal to
fifty-five percent (55%) of your annual base salary on the Separation Date, plus
(y) $381,000, representing your annual base salary, which amount (i.e., the sum
of clauses (x) and (y)) will be paid in substantially equal installments over a
period of twelve (12) months following the Separation Date (the “Severance
Period”) in accordance with the Company’s regular payroll practices, with the
first payment commencing on the Company’s first payroll date after the thirtieth
(30th) day following the Separation Date, and with the first payment including
any of those amounts that would otherwise have been paid prior thereto; and



(b)
an amount equal to $66,000, representing the cash portion of the long-term
incentive plan that has been achieved based on performance through the
Separation Date, which amount will be payable at the same time it is payable to
the other participants in the long-term incentive plan, which is currently
expected to be March 31, 2019 but in no event will be later than December 31,
2019; and



(c)
provided that you timely and properly elect to purchase continued healthcare
coverage under COBRA, reimbursement for COBRA benefits, in an amount
representing the Company’s contribution level for active employees at the time
of payment, for the period ending on the earliest of (i) the expiration of the
Severance Period, (ii) the date on which you become covered under another
employer’s health plan and (iii) the expiration of the maximum COBRA
continuation coverage period for which you are eligible under federal law;
provided that you submit supporting documentation of your payment of COBRA
premiums, as provided for below, within thirty (30) days of paying such premiums
(for the avoidance of doubt, you will be responsible for paying the applicable
COBRA premiums directly to the Company’s COBRA administrator); and



(d)
reimbursement for outplacement executive services incurred by you during the
twelve (12) months following the Separation Date in an amount up to $25,000;
provided that you submit such expenses and supporting documentation required
within thirty (30) days of incurring such expenses.



7.
Acknowledgement of Full Payment. You acknowledge and agree that the payments and
other benefits provided under this Agreement are in complete satisfaction of any
and all compensation and benefits due to you from the Company or any of its
Affiliates, whether for services provided to the Company or otherwise, through
the Separation Date. You further acknowledge that, except as expressly provided
under this Agreement, no further compensation or benefits are owed or will be
provided to you by the Company or any of its Affiliates.



8.
Taxes and Withholding. All payments made by the Company under this Agreement
will be reduced by any tax or other amounts required to be withheld by the
Company under applicable law. In addition, on the Separation Date, the Company
will withhold from the restricted stock awards that remain outstanding as set
forth on Schedule A that number of shares of Parent common stock having a fair
market value equal to the minimum statutory amount required by law to be
withheld to satisfy the Company’s withholding obligations with respect to such
restricted stock (it being understood that no such withholding shall relieve you
of any tax obligations you may have with respect to such restricted stock
awards). This Agreement and the payments and benefits provided under this
Agreement are intended to be exempt from the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), and this Agreement
will be construed consistently with that intent. Without limiting the foregoing,
the severance payments set forth in Section 6 of this Agreement are intended to
be exempt from Section 409A as “separation pay” within the meaning of Section
1.409A-1(b)(9)(iii) of the Treasury Regulations and/or “short-term deferrals”
within the meaning of Section 1.409A-1(b)(4) of the Treasury Regulations. Your
right to receive any installments payments pursuant to this Agreement shall be
treated as a right to receive a series of separate and distinct payments.
Notwithstanding anything to the contrary, in no event will the Company have any
liability relating to the failure or alleged failure of any payment or benefit
under this Agreement to be exempt from the requirements of Section 409A.








--------------------------------------------------------------------------------





9.
Continuing Obligations.



(a)
You acknowledge and recognize the highly competitive nature of the businesses of
the Company and its Affiliates and, accordingly, in consideration of the
severance pay and benefits set forth in Section 5 and 6 and other valuable
consideration, you acknowledge and agree that you will continue to be bound by
your obligations relating to confidentiality, non-competition, non-solicitation,
no-hire, invention assignment, non-disparagement and/or any other restrictive
covenant set forth in any agreement by and between you and the Company or any of
its Affiliates, including, without limitation, those set forth in Sections 9-11
of the employment agreement, effective as of August 12, 2013, between you and
the Company (as amended, the “Employment Agreement”) (all such obligations,
collectively, the “Continuing Obligations”). Each of the Continuing Obligations
is an individual right, separately enforceable by the Company and/or its
applicable Affiliate(s), notwithstanding any conflict or other inconsistency
among any provisions (or any parts of any provisions) of any of the Continuing
Obligations, and no such conflict or other inconsistency will have the effect of
superseding, restricting or otherwise limiting any of the Continuing
Obligations. The obligation of the Company to make payments and provide the
benefits described under Sections 5 and 6, and your right to retain those
payments and benefits, are expressly conditioned upon your continued full
performance of your obligations under this Agreement and of the Continuing
Obligations.



(b)
You hereby assign to the Company all right, title and interest that you have in
any discovery, invention or innovation conceived or reduced to practice by you
in the performance of your employment with the Company (including all
intellectual property rights related to any discovery, invention or innovation),
which you acknowledge and agree is solely and exclusively owned by the Company.
You will cooperate and assist the Company (at the Company’s expense) in
obtaining patent protection for any such discovery, invention or innovation,
including executing all documents required for such purpose, and you hereby
irrevocably appoint the Company as your lawful attorney-in-fact for such
purpose. This Agreement will also be deemed a transfer to the Company of, and
you hereby assign to the Company, the copyright of any copyrightable subject
matter created by you in the performance of your employment with the Company.



(c)
For the avoidance of doubt, (i) nothing contained in the Employment Agreement or
this Agreement, or any of the Continuing Obligations, limits, restricts or in
any other way affects your communicating with any governmental agency or entity,
or communicating with any official or staff person of any governmental agency or
entity, concerning matters relevant to that governmental agency or entity; and
(ii) you will not be held criminally or civilly liable under any federal or
state trade secret law for disclosing a trade secret (y) in confidence to a
federal, state or local government official, either directly or indirectly, or
to an attorney, solely for the purpose of reporting or investigating a suspected
violation of law, or (z) in a complaint or other document filed under seal in a
lawsuit or other proceeding; provided, however, that notwithstanding this
immunity from liability, you may be held liable if you unlawfully access trade
secrets by unauthorized means or disclose (except as permitted above) or use any
trade secrets.



10.
Return of Company Documents and Other Property. In signing this Agreement, you
represent, warrant and covenant that you have returned to the Company any and
all documents, materials and information (whether in hardcopy, on electronic
media or otherwise) related to the business of the Company and its Affiliates
(whether present or otherwise), and all keys, access cards, credit cards,
computer hardware and software, telephones and telephone-related equipment and
all other property of the Company or any of its Affiliates in your possession or
control. Further, you represent, warrant and covenant that you have not retained
any copy or derivation of any documents, materials or information (whether in
hardcopy, on electronic media or otherwise) of the Company or any of its
Affiliates. Further, you represent, warrant and covenant that you have disclosed
to the Company all passwords necessary or desirable to obtain access to, or that
would assist in obtaining access to, all information which you have
password-protected on any computer equipment, network or system of the Company
or any of its Affiliates.



11.
General Release and Waiver of Claims.



(a)
You agree to and do waive any claims you may have for employment by the Company.
You, on your own behalf and on behalf of your heirs, estate and beneficiaries,
further do hereby release the Company, and in those capacities, any of its
Affiliates, and each of their respective past, present and future officers,
directors, agents, employees, shareholders, investors, employee benefit plans
and their administrators, trustees or fiduciaries, insurers of any of those
entities, and its and their successors and assigns and others related to those
entities (collectively, the “Released Parties”) from any and all claims made, to
be made, or which might have been made of whatever nature, whether known or
unknown, from the beginning of time, including those that arose as a






--------------------------------------------------------------------------------





consequence of your employment with the Company, or arising out of the
termination of your employment with the Company, or any act committed or omitted
during or after the existence of that employment relationship, all up through
and including the date on which this Agreement is executed, including, but not
limited to, those which were, could have been or could be the subject of an
administrative or judicial proceeding filed by you or on your behalf under
federal, state or local law, whether by statute, regulation, in contract or
tort, and including, but not limited to, for front pay, back pay, wages, bonus,
fringe benefit, any form of discrimination, wrongful termination, tort,
emotional distress, pain and suffering, breach of contract, fraud, defamation,
compensatory or punitive damages, interest, attorney’s fees, reinstatement or
reemployment, and any rights or claims under the Civil Rights Act of 1866, the
Age Discrimination in Employment Act of 1967, 29 U.S.C. sec. 621, et seq., the
Older Workers Benefit Protection Act, the Americans with Disabilities Act, the
Family and Medical Leave Act, the Civil Rights Act of 1964, Title VII, the Civil
Rights Act of 1991, the Employee Retirement Income Security Act of 1974, the
Equal Pay Act, the Worker Adjustment and Retraining Notification Act, the
Massachusetts Fair Employment Practices Act (M.G.L. c.151B), the Massachusetts
Civil Rights Act, the Massachusetts Equal Pay and Maternity Benefits Law, the
Massachusetts Equal Rights for Elderly and Disabled Law, the Massachusetts Small
Necessities Leave Act, the Massachusetts Age Discrimination Law, the
Massachusetts Wage Payment Statutes (M.G.L. c.149, 148, 150), the Massachusetts
Earned Sick Tim Law (MGL Ch. 149, Section 148C) and any other federal, state or
local law, in each case, as amended, relating to employment, discrimination in
employment, termination of employment, wages, benefits or otherwise. You
acknowledge and agree that even though claims and facts in addition to those now
known or believed by you to exist may subsequently be discovered, it is your
intention to fully settle and release all claims you may have against the
Company and the Released Parties, whether known, unknown or suspected. The
Released Parties who are not party to this Agreement will be third-party
beneficiaries of this Section 11(a).


(b)
Notwithstanding the generality of the foregoing, you do not waive your right to
(i) have a complaint, charge or related lawsuit filed with the Equal Employment
Opportunity Commission (“EEOC”) or any similar state or local governmental
agency by you or by anyone on your behalf or to participate in an investigation
conducted by the EEOC or any similar state or local governmental agency;
however, you expressly waive your right to recover any personal relief, recovery
or monies should you or anyone on your behalf pursue any of those complaints,
claims or related lawsuits; or (ii) pursue a claim that cannot be waived by law,
such as a claim for unemployment benefit rights.



(c)
The Company and you acknowledge and agree that the release contained in Section
11(a) above does not, and will not be construed to, release or limit the scope
of any existing obligation of the Company and/or any of its Affiliates (i) if
and as applicable, to indemnify you for your acts as an officer or director of
the Company and/or its Affiliates in accordance with their respective charters
or bylaws or under an indemnification agreement to which you and the Company or
any of its Affiliates are parties or under any applicable Directors and Officers
insurance policies or under any applicable law; or (ii) to you and your
eligible, participating dependents or beneficiaries under the terms of any
existing group welfare (excluding severance) or retirement plan of the Company
in which you and/or any of those dependents or beneficiaries are participants
with respect vested benefits under such plans.



(d)
You acknowledge and agree that before entering into this Agreement, you have had
the opportunity to consult with any attorney or other advisor of your choice,
and you are hereby advised to consult with an attorney. You further acknowledge
and agree that by signing this Agreement, you do so of your own free will and
act, that it is your intention to be legally bound by its terms, and that no
promises or representations have been made to you by any person to induce you to
enter into this Agreement other than the express terms set forth herein. You
further acknowledge and agree that you have carefully read this Agreement, know
and understand its contents and its binding legal effect, including the waiver
and release of claims set forth in Section 11(a) above.



12.
Unemployment Benefits. To the extent permitted by applicable law, the Company
will not actively contest any application you make for unemployment benefits.
However, the Company will respond truthfully, completely, and timely to any
inquiries by the Massachusetts Department of Unemployment Assistance or any
other governmental agency or court concerning the termination of your
employment.



13.
Cooperation. Upon reasonable prior request, you agree to cooperate with the
Company or its Affiliates in connection with any present or future litigation or
regulatory proceeding brought against the Company or any of its Affiliates, to
the extent the Company or its Affiliate deems your cooperation necessary. This
cooperation may include, but will not be limited to, meeting with the Company’s
or its Affiliate’s counsel and providing testimony if so requested. The Company






--------------------------------------------------------------------------------





or its Affiliate will reimburse you for reasonable pre-approved out-of-pocket
expenses incurred by you as a result of this cooperation.


14.
No Admission; Affirmations. Neither by offering to make nor by making this
Agreement does the Company or you admit any failure of performance, wrongdoing
or violation of law. You also affirm that you have been paid and/or have
received all compensation, wages, bonuses, commissions and/or benefits to which
you may be entitled from the Company. You further affirm that you have been
granted by the Company any leave to which you were entitled under the Family and
Medical Leave Act or related state or local leave or disability accommodation
laws. You further affirm that you have no known workplace injuries or
occupational diseases regarding your employment at the Company, unless
previously reported to the Company in writing. You also affirm that you have not
divulged any proprietary or confidential information of the Company and that you
have disclosed to the Company any discovery, invention or innovation conceived
or reduced to practice by you in the performance of your employment with the
Company. You further affirm that you have not been retaliated against for
reporting any allegations of wrongdoing by the Company or its officers,
including any allegations of corporate fraud. You also affirm by your signature
below that you are not aware of any wrongdoing, regulatory violations or
corporate fraud committed by the Company, its Affiliates or any employees or
independent contractors of any of the foregoing, unless previously reported to
the Company in writing.



15.
Miscellaneous.



(a)
This Agreement constitutes the entire agreement between you and the Company or
any of its Affiliates, and supersedes all prior and contemporaneous
communications, agreements and understandings, whether written or oral, with
respect to your employment, its termination and all related matters, excluding
only the Continuing Obligations, which will remain in full force and effect in
accordance with their terms.



(b)
This Agreement is a Massachusetts contract, and this Agreement (and all claims,
controversies and causes of action arising under or otherwise relating to this
Agreement) will be governed and construed in accordance with the laws of the
Commonwealth of Massachusetts, without regard to any conflict of laws principles
that would result in the application of the laws of another jurisdiction. Each
party agrees to submit to the exclusive jurisdiction of the courts of the
Commonwealth of Massachusetts in connection with any dispute arising out of or
otherwise relating to this Agreement.



(c)
This Agreement may not be modified or amended, and no breach will be deemed to
be waived, unless agreed to in writing by you and an expressly authorized
representative of the Company. The captions and headings in this Agreement are
for convenience only, and in no way define or describe the scope or content of
any provision of this Agreement.



(d)
In the event that any one or more of the provisions of this Agreement is held to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions will not in any way be affected or impaired thereby.
Moreover, if any one or more of the provisions contained in this Agreement is
held to be excessively broad as to duration, scope or activity or subject, those
provisions will be construed by limiting and reducing them so as to be
enforceable to the maximum extent compatible with applicable law.



(e)
This Agreement (including, without limitation, the Company’s obligation to make
severance payments and restricted stock awards as specifically provided herein)
will remain and inure to the benefit of and be binding upon personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.



(f)
This Agreement, and all of your rights and duties under this Agreement, will not
be assignable or delegable by you. Any purported assignment or delegation by you
in violation of the foregoing will be null and void and of no force and effect.
This Agreement may be assigned by the Company to an individual or entity which
is an Affiliate or a successor in interest to substantially all of the business
operations of the Company. Upon any assignment, the rights and obligations of
the Company under this Agreement will become the rights and obligations of that
Affiliate or successor individual or entity.



(g)
The Company’s obligation to pay you the amounts set forth under this Agreement
and to make the arrangements provided under this agreement are subject to
set-off, counterclaim and recoupment of amounts owed by you to the Company or
its Affiliates.








--------------------------------------------------------------------------------





(h)
This Agreement may be executed in separate counterparts (including by
electronically delivered .pdf files or copies of manually signed signature
pages), each of which will be deemed to be an original and all of which taken
together will constitute one and the same agreement.







[The remainder of page is left blank intentionally.]























































--------------------------------------------------------------------------------





If the terms of this Agreement are acceptable to you, please sign, date and
return it to me within twenty-one (21) days following the date of this
Agreement, but in no event prior to the Separation Date. You may revoke this
Agreement at any time during the seven (7)-day period immediately following the
date of your signing by notifying me in writing of your revocation within that
period, and this Agreement will not become effective or enforceable until that
seven (7)-day revocation period has expired. If you do not revoke this
Agreement, then, on the eighth (8th) day following the date that you signed it,
this Agreement will take effect as a legally binding agreement between you and
the Company on the basis set forth above.


Sincerely,
Lantheus medical imaging, inc.
 
 
 
 
 
/s/ MARY ANNE HEINO
Name:
 
Mary Anne Heino
Title:
 
President and Chief Executive Officer
 
 
(Principal Executive Officer)

Accepted and agreed:
 
 
 
 
 
/s/ JOHN W. CROWLEY
Name:
 
John W. Crowley
Date:
 
9/2018




































--------------------------------------------------------------------------------





Schedule A
Subject to the terms and conditions of this Agreement, the following restricted
stock awards shall remain outstanding after the Separation Date as to that
number of shares set forth below and shall become freely transferable by you in
accordance with the schedule below:
Equity Award
Grant Date
Grant ID
Date on Which Restrictions on Transferability Lapse*
Number of Shares
Unvested restricted stock
09/01/2015
[LRSA15]
09/01/2018
10,000
Unvested restricted stock
09/01/2015
[LRSA15]
09/01/2019
10,000
Unvested restricted stock
04/06/2015
[LRSA15]
01/30/2019
5,338
Unvested restricted stock
04/26/2016
[LRSA15]
04/26/2019
15,500

*Until the date listed above, with respect to the restricted stock listed
opposite such date, you may not sell, transfer, pledge, hypothecate or otherwise
dispose of such shares of restricted stock; provided, however, that this
restriction shall not apply following a Change in Control (as defined in
Parent’s 2015 Equity Incentive Plan). The Company shall retain the certificates
representing shares of restricted stock (or, with respect to uncertificated
shares, impose transfer restrictions thereon) until the applicable date set
forth in the table above with respect to the restricted stock listed opposite
such date.











